DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "“second type resistors including resistors directly connected to the second switch and resistors connected in series with the first type resistors" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear what resistors are included as the second type resistors.  For the purpose of this examination, the limitation will be interpreted as “second type resistors directedly connected to the second switch and connected in series with the first type resistors”. 
Claims 8-10 are rejected for depending from Claim 7.
Claim 13 recites the same limitations as Claim 7, and thus are rejected for the same reasons as Claim 7.
Claims 14-16 are rejected for depending from Claim 13.

Claim 9 recites the limitation "wherein a resistor connected to the first switch …, and wherein a resistor connected to the second switch" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear whether “a resistor connected to the first switch” and “a resistor connected to the second switch” are the same or different resistor.  For the purpose of this examination, these limitations will be read as “a first resistor connected to the first switch” and “a second resistor connected to the second switch”.
Claim 10 is rejected for depending from Claim 9.

Claim 15 recites the limitation "wherein a resistor connected to the first switch …, and wherein the resistor connected to the second switch" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear whether “a resistor connected to the first switch” and “the resistor connected to the second switch” are the same or different resistor.  For the purpose of this examination, these limitations will be read as “a first resistor connected to the first switch” and “a second resistor connected to the second switch”.
Claim 16 is rejected for depending from Claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosik et al. (US 7,915,950 B2).
Regarding Claim 1, Rosik et al. teaches in Figure 8 a current generating circuit comprising: 
a current generator configured to supply a reference current (806, 808); 
the switches connected to the current generator, wherein one switch of the switches is selected and configured to operate, according to a switch selection signal (switches 830 through 846, which are connected to 806, 808 through resistors R1-R9, and which are controlled using sel0-sel8); and 
one or more resistors, respectively connected to the switches (R1-R9 connected to switches 830 through 846), 
wherein a rate of current change according to a temperature change of the current generator is adjusted based on a temperature coefficient of resistance (TCR) of resistors connected to the one switch, according to adjustment of the one switch (where the switches and resistors operably “select a programmable resistance value to calibrate out the process variation”, including rate of current changes and temperature changes; see Col. 8, lines 15-16).  

Regarding Claims 6 and 12, Rosik et al. teaches all the limitations of the present invention, and further teaches the current generating circuit, wherein the switches comprise a first switch (830), a second switch (846) and a plurality of switches located between the first switch and the second switch (832-844).  

Regarding Claim 11, Rosik et al. teaches in Figure 8 a current generating circuit comprising: 
a current generator configured to supply a reference current (806, 808); 
switches connected to the current generator, wherein any one switch of the switches is selected and configured to operate, according to a switch selection signal (switches 830 through 846, which are connected to 806, 808 through resistors R1-R9, and which are controlled using sel0-sel8); and 
resistors comprising two groups that are selectively connected to the current generator through the switches, and having temperature coefficient of resistances (TCRs) of opposite tendencies according to temperature changes (where the switches and resistors operably “select a programmable resistance value to calibrate out the process variation”, including temperature changes; see Col. 8, lines 15-16).  

Regarding Claim 17, Rosik et al. teaches in Figure 8, an oscillator comprising: 
a current generator configured to supply a reference current (806, 808); 
switches connected to the current generator, wherein one switch is selected and operates according to a switch selection signal (switches 830 through 846, which are connected to 806, 808 through resistors R1-R9, and which are controlled using sel0-sel8); and 
one or more resistors, respectively connected to the switches; and a current generating circuit configured to adjust a rate of current change according to a temperature change of the current generator by a temperature coefficient of resistance (TCR) of resistors connected to the one switch according to adjustment of the switch (where the switches and resistors operably “select a programmable resistance value to calibrate out the process variation”, including rate of current changes and temperature changes; see Col. 8, lines 15-16), 
wherein the oscillator is capable of revising a frequency characteristic according to a temperature change by adjusting a rate of current change according to the temperature change (Col. 2, lines 47-48) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosik et al. (US 7,915,950 B2) as applied to claim 1 above, and further in view of Wang et al. (US 8,933,684 B2).
Regarding Claim 2, Rosik et al. teaches all the limitations of the present invention, but does not explicitly teach the current generating circuit, wherein the current generator is a Beta-Multiplier Reference (BMR) circuit.  
Wang et al. teaches in Figure 3A the current generating circuit, wherein the current generator is a Beta-Multiplier Reference (BMR) circuit (see circuit configuration, which includes OP 306).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the current generating circuit of Wang et al. with the current generator of Rosik et al. for the purpose of effectively reducing the layout area, reducing the power supply voltage VCC, and achieving low power consumption.  Wang et al.: Col. 6, lines 1-4.

Regarding Claim 3, Rosik et al. and Wang et al., as a whole, teaches all the limitations of the present invention, wherein Wang et al. further teaches the current generating circuit, wherein the BMR circuit comprises: 
a current mirror circuit comprising a plurality of transistors that are configured to be turned- on to operate according to the operation of a driving switch to supply a first current and a second current (M1-M4, and M9); and 
a voltage comparator comprising a plurality of transistors configured to compare a first voltage and a second voltage generated according to the first current and the second current (306, including M5-M8).  

Regarding Claim 4, Rosik et al. and Wang et al., as a whole, teach all the limitations of the present invention, wherein Wang et al. further teaches the current generating circuit, wherein the current mirror circuit comprises: 
a first transistor and a second transistor each having a source terminal connected to a supply voltage terminal, and having gate terminals connected to each other (M1 and M2, which are connected to each other through 306); 
a third transistor that is connected to a drain terminal of the first transistor and has a source terminal connected to the switch (M3, as connected between M1 and the variable resistance of Rosik et al.), 
a fourth transistor that is connected to a drain terminal of the second transistor and has a source terminal that is grounded (M4, as connected between M2 and GND), and 
wherein the first transistor and the second transistor are part of a current mirror (where M1 and M2 are both part of a current mirror).  


Allowable Subject Matter
Claims 5, 7-10, 13-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 35 U.S.C. 112 rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art does not disclose, teach or suggest the current generating circuit, wherein the voltage comparator comprises: 
a fifth transistor and a sixth transistor, each having a source terminal connected to the supply voltage terminal and having gate terminals connected to each other; 
a seventh transistor of which a gate terminal is connected to the third transistor, a drain terminal is connected to a drain terminal of the fifth transistor, and a source terminal is grounded, and 
an eighth transistor of which a gate terminal is connected to the fourth transistor, a drain terminal is connected to the sixth transistor, and a source terminal is grounded;
in combination with all the other claimed limitations.  

Regarding Claim 7, the prior art does not disclose, teach or suggest the current generating circuit wherein the resistors comprise: 
second type resistors including resistors directly connected to the second switch and resistors connected in series with the first type resistors;
in combination with all the other claimed limitations.
Claims 8-10 are objected to for the same reasons as Claim .  

Regarding Claim 13, the prior art does not disclose, teach or suggest the current generating circuit, wherein the resistors comprise: 
first type resistors directly connected to the first switch and the plurality of switches; and 
second type resistors including resistors directly connected to the second switch and resistors connected in series with the first type resistors;
in combination with all the other claimed limitations.
Claims 14-16 are objected to for depending from Claim 13.

Regarding Claim 18, the prior art does not disclose, teach or suggest the oscillator, the one or more resistors comprising: first type resistors directly connected to some of the switches; and second type resistors connected in series with the first type resistors;
in combination with all the other claimed limitations. 
Claims 19 and 20 are objected to for depending from Claim 18.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849